DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending:
		Claims 1-15 are rejected. 
Claim Objections
Claims 6-7 and 10 are objected to because of the following informalities: 
	Claim 6 recites “a drilled hole in a top tank floor”; consider rephrasing to – the one or more holes in the floor of the top liquid tank – for consistency with “the top liquid tank includes one or more holes in its floor” recited in claim 1. 
	Claim 7 recites “the drop-stop plate”; consider rephrasing to – the drop stop plate – for consistency with other claim language. 
	Claim 10 recites “the bottom of the filtration media” and “a cylindrical cavity of the filtration media”; consider rephrasing to – the bottom of the filtration media container – and – a cylindrical cavity of the filtration media container – for clarity and consistency with other claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 1 recites the limitation “the stacked filtration media containers”; there is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, the Examiner interprets that the claim requires a composition of stacked filtration media containers of the plurality of filtration media containers.
	Claim 6 recites “wherein each filtration column”; the term “each” renders the claim indefinite because each means “being one of two or more” and the claim only requires “a filtration column” not two or more filtration columns. In interest of advancing prosecution, the Examiner interprets that the claim refers to the filtration column.
	Claim 6 recites “the respective drop stop plate”; there is insufficient antecedent basis for limitation in the claim. The claim is further indefinite because it is unclear whether the respective drop stop plate refers to the “drop stop plate” recited in claim 1 or the “one or more drop stop plates” recited in claim 5. In interest of advancing prosecution, the Examiner interprets that the respective drop stop plate refers to the “drop stop plate” recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2022/0032214) in view of Lee (KR 20120061346).
	Regarding claim 1, Morris teaches a gravity fed liquid treatment system (a gravity-flow graywater filtration system; see Entire Abstract), comprising: a plurality of components including: 
a top liquid tank (Fig. 2a, extension tank 108a; see ¶23) for holding untreated liquid, wherein the top liquid tank includes an inlet (Fig. 1, inflow pipe 124; see ¶43) for receiving the untreated liquid from a source and wherein the top liquid tank (i.e. extension tank 108a) includes a hole (corresponds to hole/opening at bottom of extension tank 108a) in its floor (corresponds to the bottom of the extension tank 108a); a bottom liquid tank (Fig. 2a, base tank 176; see ¶24) for holding treated liquid, wherein the bottom liquid tank (i.e. base tank 176) includes an outlet (Fig. 2a,outflow port 164; see ¶33; “outflow port 164 through the sidewall 148 of the tank assembly 102 in the area of the lower portion 106”; see ¶33) for sending the treated liquid to a destination; a filtration media container (Fig. 2a and 3, filter-cartridge housing 112; see ¶41) for holding a plurality of liquid filtration media (see Fig. 2a); and a drop stop plate (Fig. 2a and 3, filter-housing rim 198; see ¶42), wherein the drop stop plate inhibits the filtration column from falling through the floor (see Fig. 2a).  
	Morris does not teach a plurality of filtration media containers to provide a filtration column that is a composition of stacked filtration media containers of the plurality of filtration media containers with interleaved gaskets.
	In a related field of endeavor, Lee teaches a filter apparatus (see Entire Abstract) comprising a plurality of filtration media containers (corresponds to containers shown in annotated Fig. 5) and a filtration column (corresponds to column shown in annotated Fig. 4) that is a composition of stacked filtration media containers with interleaved gaskets (“O-ring”; see pg. 6).
Annotated Figs. 4-5 of Lee

    PNG
    media_image1.png
    653
    959
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filtration media container of Morris by duplicating said filtration media container to provide a plurality of filtration media containers which further provides a filtration column that is a composition of stacked filtration media containers of the plurality of filtration media containers with interleaved gaskets as disclosed by Lee because by doing so provides the benefit of further treating and purifying water (Lee, see pg13. 6).
	Regarding claim 2, Morris and Lee teach the gravity fed liquid treatment system of claim 1, wherein the plurality of components is composable in multiple ways including at least stacking positioning (Morris, see Fig. 2a).  
	Regarding claim 3, Morris and Lee teach the gravity fed liquid treatment system of claim 1, wherein the untreated liquid corresponds to untreated greywater (Morris, graywater; see ¶46) is contaminated with impurity (Morris, “graywater collected from…polluted water sources”; see ¶14) and is required to be treated before use (Morris, “graywater that enters the system is immediately filtered and the filtered graywater is made immediately available for supplementary water use ”; see ¶16).
	Regarding claim 4, Morris and Lee teach the gravity fed liquid treatment system of claim 1, wherein the filtration media container (Morris, i.e. filter-cartridge housing 112) is configured to hold any filtration media (Morris, Fig. 3, filter layers 118, 120, 122) in any physical form including solid (Morris, corresponds to sand layer and/or gravel layer; see ¶27) or membrane (Morris, corresponds to mesh layer; see ¶27).  
	Regarding claim 8, Morris and Lee teach the gravity fed liquid treatment system of claim 1, wherein the untreated liquid in the top tank flows through one filtration column and the treated liquid flows out of the filtration column and collects in the bottom tank (the limitation of “wherein…” is recited as process/method step and the apparatus of Morris is capable of performing the process/method step because Morris teaches that “during operation of the gravity - flow graywater filtration system 100, graywater from a source pipe 172, 174 flows through the inflow pipe 124 and into the tank assembly 102, where is it fed into the filter cartridge 110. The graywater passes through the thermo - plastic mesh layer 118 , the sand layer 120 and the gravel layer 122. The filtered graywater exits the bottom region 16 of the filter cartridge 110 and falls into the lower portion 106 of the tank assembly 102”; see ¶45).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2022/0032214) in view of Lee (KR 20120061346) and further in view of Olson (USPN 7,799,235).
	Regarding claim 5, Morris and Lee teach the gravity fed liquid treatment system of claim 1, further comprising one or more drilled holes (Morris, Fig. 2B, perforations 154 are additional holes; see ¶25), and one or more floors (Morris, Fig. 2B, bottom panel 178 and bottom 152 are additional floors; see ¶25 and ¶41).  
	The combination of Morris and Lee does not teach that the filtration system comprising additional drop stop plates. 
	In a related field of endeavor, Olson teaches a system for separating floating and nonfloating particulate (see Entire Abstract) comprising a filtration system (corresponds to system shown in Fig. 12) comprising additional drop stop plates (Fig. 9, housing lid 302; see C7/L45-55; Fig. 12 shows additional lids; the lids are drop stop plates because they inhibit the filters from falling through a floor as shown in Fig. 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Morris by providing additional drop stop plates in the filtration system as disclosed by Olson because by doing so provides a filter system design that enables multiple housings to be easily insertable and removable from a filter socket (Olson, see C7/L55-65 and Fig. 12) which would have motivated one of ordinary skill in the art to expand the filtration system of Morris. 
	Regarding claim 6, Morris, Lee and Olson teach the gravity fed liquid treatment system of claim 5, wherein the filtration column (Morris, i.e. filter-cartridge housing 112) is attached to the respective drop stop plate and the filtration column is inserted into a drilled hole (Morris, corresponds to hole/opening in bottom of extension tank) in a top tank floor (Morris, corresponds to the bottom of the extension tank 108a).  
	Regarding claim 7, Morris, Lee and Olson teach the gravity fed liquid treatment system of claim 5, wherein a diameter of the drop-stop plate (Olson, i.e. housing lid 302) is greater than the drilled hole in a bottom tank floor (Olson, (Fig. 17, confinement deck 200; see C10/L45-50) so that the filtration column does not drop into bottom tank component (Olson, see Fig. 17).  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2022/0032214) in view of Lee (KR 20120061346) and further in view of Van (USPN 5,511,904).
	Regarding claim 9, Morris and Lee teach the gravity fed liquid treatment system of claim 1.
	The combination of references does not teach wherein the drop stop plate is connected to the filtration column using one or more fastening members which helps the filtration column to hang in the bottom tank against gravity. 
	In a related field of endeavor, Van teaches a storm water filtering system (see Entire Abstract) wherein the drop stop plate (Fig.1, rim 36; see C3/L9-15) is connected to the filtration column using one or more fastening members (Fig. 1, bolts 38; see C3/L9-15) which helps the filtration column to hang in the bottom tank against gravity (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the drop stop plate (i.e. rim) of Morris by incorporating fastening members as disclosed by Van because by doing so provides the benefit of securing a rim in position (Van, see C3/L8-15).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2022/0032214) in view of Lee (KR 20120061346) and further in view of Belasco (US 2005/0230317).
	Regarding claim 10, Morris and Lee teach the gravity fed liquid treatment system of claim 1.
	The combination of references does not teach further comprising a mesh that is provided in the bottom of the filtration media for holding the filtration substance packed inside a cylindrical cavity of the filtration media.  
	In a related field of endeavor, Belasco teaches a watershed runoff drainage device and method (see Entire Abstract) comprising a mesh (Fig. 4, screen 41; see ¶66) that is provided in the bottom of the filtration media container (Fig. 4, container 51; see ¶66) (“the lower expanded SS screen 41 on SS support angles 43 inside the lower container 51”; see ¶66).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Morris by incorporating a mesh in the bottom of the filtration media container as disclosed by Belasco because by doing so provides the benefit of securing a filter media (Belasco, see ¶69).
	Regarding claim 11, Morris and Lee teach the gravity fed liquid treatment system of claim 1, wherein the filtration media container (Morris, i.e. filter-cartridge housing 112) has an upper top flange (Lee, see Fig. 4) (Morris as modified by Lee teaches the claimed upper top flange) and a bottom lower flange (Lee, see Fig. 4) (Morris as modified by Lee teaches the claimed bottom lower flange) and there is a lower mesh within an inner pipe body (Lee, corresponds to the body/housing of container shown in annotated Fig. 5) (Morris as modified by Lee teaches the claimed inner pipe body) and just above the bottom lower flange.  
	The combination of references does not teach wherein there is a lower mesh within the inner pipe body and just above the bottom lower flange.  
	In a related field of endeavor, Belasco teaches a watershed runoff drainage device and method (see Entire Abstract) comprising a lower mesh (Fig. 4, screen 41; see ¶66) within a body (Fig. 4, container 51; see ¶66) (“the lower expanded SS screen 41 on SS support angles 43 inside the lower container 51”; see ¶66) and just above the bottom (the screen 41 is above bottom since it is located on support angles 43 which are at the bottom as shown in Fig. 4).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Morris by incorporating a lower mesh within the body above the bottom as disclosed by Belasco because by doing so provides the benefit of securing a filter media (Belasco, see ¶69). The combination of references the lower mesh above the bottom lower flange. 
	Regarding claim 12, Morris, Lee and Belasco teach the gravity fed liquid treatment system of claim 11, wherein the bottom flange is connected to the upper top flange of another filtration media container (Lee, see Fig. 4) and secured with a plurality of screws (Lee, bolts) and nuts (Lee, nuts) assemblies that are inserted through screw holes (Lee, “each rib pair can be coupled…by bolts and nuts”; see pg. 5).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2022/0032214) in view of Lee (KR 20120061346) and further in view of Ito (JP 61-064307) and further in view of Espinoza (US 2017/0088436).
	Regarding claim 13, Morris and Lee teach the gravity fed liquid treatment system of claim 1, further comprising a water level indicator (Morris, float switch 182; see ¶34) and a pump (Morris, sump pump 128; see ¶34). 
	The combination of Morris and Lee does not teach a camera and a sensor.
	In a related field of endeavor, Ito teaches an apparatus for controlling sedimentation basin (see Entire Abstract) comprising a camera (Fig 1, industrial television camera apparatus 6; see pg. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom tank of Morris by incorporating a camera as disclosed by Ito because it is the simple addition of a known camera to a known water treatment system obviously resulting in capturing image data within a treatment device (Ito, see Fig. 1) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In a related field of endeavor, Espinoza teaches a system and method for residential and industrial grey water and filtration process and system (see Entire Abstract) comprising a sensor (level sensors, viscosity and pH sensors, see ¶25). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bottom tank of Morris by incorporating a sensor as disclosed by Espinoza because said sensor provides the benefit of determining the water quality of incoming grey water (Espinoza, see ¶25). 
	Regarding claim 14, Morris, Lee, Ito and Espinoza teach the gravity fed liquid treatment system of claim 13, wherein the camera (Ito, i.e. industrial television camera apparatus 6) is configured to capture an image of the treated liquid in the bottom tank (Morris as modified by Ito teaches the camera in the bottom tank), the sensor (Espinoza, i.e. sensors) is configured to measure and read a parameter including pH (Espinoza, i.e. pH sensor) in the bottom tank (Morris as modified by Espinoza teaches the pH sensor in the bottom tank), and the water level indicator (Morris, i.e. float switch 182) is configured to indicate a level of the treated liquid (Morris, “the flow switch 182 automatically activates…when the water reaches a designated height”; see ¶34) in the bottom tank (Morris, float switch 182 is located in bottom tank as shown in Fig. 2B).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2022/0032214) in view of Lee (KR 20120061346) in view of Ito (JP 61-064307) in view of Espinoza (US 2017/0088436) and further in view of Muranka (JP 2011177689).
	Regarding claim 15, Morris, Lee, Ito and Espinoza teach the gravity fed liquid treatment system of claim 14, wherein the captured image and sensor readings are processed to identify whether the treated liquid is clean or unclean liquid (the limitation “wherein…” is recited a process/method step and the combination of references is capable of performing said process/method step because Ito teaches “[i]n such a configuration, the pollutants in the sedimentation basin 1…[i]s picked up by the industrial television camera device 6 and a floc formation state recognition is determined from the image by the image recognition device 71”; see pg. 3 of Ito and Espinoza teaches “sensors…determine the water quality of incoming grey water”; see ¶25 of Espinoza).
	The combination of references does not teach wherein the pump is configured to pump the treated liquid to the top tank/upstream tank from the bottom tank/downstream tank when it is determined that the treated liquid is unclean liquid 
	In a related field of endeavor, Muranaka teaches a water treatment system and treatment liquid discharge method (see Entire Abstract) comprising a pump (Fig. 1, return pump 45; see ¶28) configured to pump the treated liquid to an upstream tank (Fig. 1, flow rate adjustment tank 10 or membrane separation tank 20; see ¶24; the processing liquid is returned to at least one of the flow rate adjusting tank and the membrane separation tank; see ¶12) from the downstream tank (Fig. 1, treated water tank 30; see ¶24) when it is determined that the treated liquid is unclean liquid (“residual chlorine concentration measuring device 41…[w]hen the set value is exceed, the treated water L2 is returned to the flow rate adjusting tank 10 by the treated liquid returning means 42”; see ¶26 and Fig. 1).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Morris by configuring said pump to pump the treated liquid to the upstream tank from the downstream tank when it is determined that the treated liquid is unclean liquid as disclosed by Muranaka because said configuration provides the benefit of improving the processing efficiency (Muranka, see ¶41-¶42). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778